The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figure 1a in the reply filed on 05/09/2022 is acknowledged.  
The traversal is on the ground(s) that:
1.	Applicants argue that “the examiner's comment is unreasonable for the following reasons. 
“First of all, the claims of the present application employ a progressive claim tree based on claim 1. various embodiments are defined in a progressive way in all claims on the basis claim 1 (i.e., the embodiment of figure 1a). 
Secondly, the electrostatic protection circuit in Figure. 1a comprises a first transistor, a second transistor, and a first capacitor. That is, the embodiment of Figure. la does not exclude the solution in which the electrostatic protection circuit further includes the capacitor C2”. 

1.	It appears that applicants agree that the application includes various embodiments which “are defined in a progressive way”. Therefore, an application which comprises “various embodiments” warrant a “restriction requirement”.
Furthermore, the fact that the embodiment of Figure 1a does not exclude the solution in which the electrostatic protection circuit further includes the capacitor C2 does not mean that a different structure which includes an additional capacitor is not a separate and independent embodiment.

2.	Applicants argue that “the embodiment of figure 1a cannot be regarded as not including the second capacitor”.

2.	The embodiment of figure 1a does not include a second capacitor.

3.	Applicants argue that “there is no serious burden to examine the claims of all of groups I-II, Species 1-6”. 

3.	The examination of separate and distinct various embodiments does create a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is not support in the elected embodiment of figure 1a for more than two plurality of conductive lines, because claim 1 recites “at least two of the plurality of conductive lines”.
There is not support in the elected embodiment of figure 1a for the claimed limitation of “a second capacitor connected between the gate electrode of the second transistor and the first conductive line”, as recited in claim 3, as admitted by applicants on 05/09/2022. 
There is not support in the elected embodiment of figure 1a for the claimed limitation of “a discharge line”, as recited in claims 10 and 14.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claimed limitation of “two conductive lines”, as recited in claim 1 is unclear as to whether said two conductive lines are the same elements as the plurality of conductive lines recited earlier, or different elements.
	The claimed limitation of “at least two of the plurality of conductive lines being connected through the electrostatic protection circuit, and two conductive lines connected to the electrostatic protection circuit”, as recited in claim 1 is unclear as to whether the conductive lines are connected through the electrostatic protection circuit, or the conductive lines are connected to the electrostatic protection circuit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kim (6,515,644).Regarding claim 1, Kim teaches in figures 5, 6 and related text an array substrate, comprising a plurality of conductive lines and an electrostatic protection circuit 10 on a base substrate (inherently therein), 
at least two of the plurality of conductive lines being connected through the electrostatic protection circuit 10, and 
two conductive lines connected to the electrostatic protection circuit being a first conductive line and a second conductive line, respectively, 
wherein the electrostatic protection circuit comprises a first transistor T2, a second transistor T1, and a first capacitor C1, 
a first electrode of the first transistor T2, a first electrode of the second transistor T1 and a gate electrode of the second transistor T1 are connected to the second conductive line (the line on the left), and 
a second electrode of the first transistor T2, a second electrode of the second transistor T1 and a gate electrode of the first transistor T2 are connected to the first conductive line (the line on the right), and 
the first capacitor C1 is connected between the gate electrode of the first transistor T2 and the second conductive line (the line on the left).

Park et al. do not explicitly state that forming the device on a base substrate.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the device on a base substrate in Kim’s device, in order to be able to build and use the device.

Regarding claim 2, Kim teaches in figures 5, 6 and related text a gate insulating layer (inherently therein), wherein the gate electrode of the first transistor is on a side of the base substrate, the gate insulating layer is on a side of the gate electrode of the first transistor away from the base substrate, an active layer(inherently therein) of the first transistor is on a side of the gate insulating layer away from the base substrate, and a first extension portion (part of the second conductive line) of the second conductive line is on a side of the active layer of the first transistor away from the base substrate.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first extension portion of the second conductive line and a portion of the gate electrode of the first transistor constitute the first capacitor, the first extension portion of the second conductive line serving as a first electrode plate of the first capacitor, and the portion of the gate electrode of the first transistor serving as a second electrode plate of the first capacitor, in Kim’s device in order to simplify the processing steps of making the device and in order to reduce the size of the device.

Regarding claim 15, Kim teaches in figures 5, 6 and related text a display device.

Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kim (6,515,644) in view of Ha (2002/0057392).Regarding claim 3, Kim teaches in figures 5, 6 and related text substantially the entire claimed structure, as applied to the claims above, except using a second capacitor connected between the gate electrode of the second transistor and the first conductive line.
Ha teaches in figure 3C and related text using a second capacitor C2 connected between the gate electrode G1 of the second transistor and the first conductive line.
Ha and Kim are analogous art because they are directed to ESD devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to connect a second capacitor between the gate electrode of the second transistor and the first conductive line, as taught by Ha, in Kim’s device, in order to improve the device characteristics.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
8/6/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800